Opinion filed November 18, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00008-CR
                                        __________

                           ALVIN LEON GAINES, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 35th District Court

                                     Brown County, Texas

                                Trial Court Cause No. CR20097


                           MEMORANDUM                   OPINION
       The jury convicted Alvin Leon Gaines of delivery of less than one gram of cocaine in a
drug free zone. The jury found both enhancement allegations to be true and assessed punishment
at confinement for twenty years. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has been filed. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden
v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       In his response, appellant contends that his constitutional rights have been violated
because he entered a plea of not guilty. We have considered the arguments in appellant’s
response, examined the record, and have found no reversible error. Schulman, 252 S.W.3d 403.
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                             PER CURIAM


November 18, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2